JOSEPH, C. J.,
concurring in the result.
Assuming that the Workers’ Compensation Board has the power to review petitioner’s application of ORS 655.520(3), I concur fully with the majority. However, as I read the statute, there does not seem to be any such authority. Petitioner has the discretion to waive the limitation or not. It did not waive the limitation in this instance. I can find nothing in either ORS chapter 655 or ORS chapter 656 that empowers the Board to review the agency’s refusal to exercise its discretion in favor of a claimant.